Order denying motion of the appealing defendants, made under rule 106 of the Rules of Civil Practice, to dismiss the complaint, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Plaintiff is not a party to the voting trust agreement which she seeks to have annulled, nor is she a stockholder of the appellant corporation, whose officers she charges with misconduct and seeks to have account. Therefore, she may not maintain this representative action. Hagarty, Carswell, Johnston and Adel, JJ., concur; Davis, J., dissents and votes to affirm on the ground that the complaint shows plaintiff has been wronged and equity will take cognizance of her ease. (Clinton Trust Co. v. 142-144 Joralemon Street Corp., 237 App. Div. 789.)